OPINION — AG — QUESTION(1): DOES 19 Ohio St. 333 [19-333](B) RESTRICT OR PROHIBIT A BOARD OF COUNTY COMMISSIONERS WHEN ACTING AS A BOARD IN THE ACQUISITION OR, PURCHASING, CONTRACTING FOR OR DISPOSING OF MACHINERY OR EQUIPMENT, WHERE TWO OR MORE MEMBERS OF SAID BOARD, FOR ANY REASON, MAY NOT SUCCEED THEMSELVES ? — AFFIRMATIVE, QUESTION(2): IF YOUR ANSWER TO QUESTION ONE IS IN THE AFFIRMATIVE WOULD SAID 19 Ohio St. 333 [19-333](B) RESTRICT OR PROHIBIT THE BOARD FROM RENTING OR LEASING ROAD MACHINERY AND EQUIPMENT ? — AFFIRMATIVE CITE: 19 Ohio St. 321 [19-321] (IT FOLLOWS THAT IF TWO OR MORE COUNTY COMMISSIONER OF ANY ONE COUNTY FAILS TO FILE FOR RE ELECTION OR ARE DEFEATED IN ANY PRIMARY OR GENERAL ELECTION OR BY ANY OTHER MEANS BECOME IN ELIGIBLE TO SUCCEED THEMSELVES, THEN SAID BOARD OF COUNTY COMMISSIONERS IS DISQUALIFIED TO ACQUIRE OR PURCHASE, CONTRACT OR DISPOSE OF EQUIPMENT) (JAMES P. GARRETT)